—In an action, inter alia, to recover damages for wrongful termination of employment, the defendant appeals from an order of the Supreme Court, Richmond County (Cusick, J.), entered July 16, 1998, which granted the plaintiff’s motion to vacate an order of the same court dated February 20, 1998, which dismissed the action upon the plaintiff’s failure to appear at a calendar conference.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion to vacate the order dismissing the action upon the plaintiffs failure to appear at a calendar conference. The plaintiff demonstrated both a reasonable excuse for the failure to appear and a meritorious cause of ac*186tion (see, Perez v Astoria Gen. Hosp., 260 AD2d 457; Drummond v Petito, 253 AD2d 407). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.